Citation Nr: 9931762	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  93-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral eye 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a cardiovascular 
disorder.

3.  Entitlement to service connection for a claimed stomach 
disorder.

4.  Entitlement to service connection for a claimed acquired 
psychiatric disorder.

5.  Entitlement to service connection for a claimed 
urological disorder.





REPRESENTATION

Appellant represented by:	Edwin P. Dow, Attorney at Law



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from July 1943 to 
September 1947.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the RO.  

The Board previously reviewed this case in June 1995 and 
found that the veteran had submitted new and material 
evidence to reopen his claims of service connection for an 
acquired psychiatric disorder and epilepsy.  The case was 
then remanded to the RO for further development.  

While the case was in remand status, the RO by a rating 
decision dated in June 1997 granted the service connection 
for epilepsy and rated this disorder as 10 percent disabling.  
The matter of an increased rating for the now service-
connected epilepsy has not been developed for appellate 
review.  

(The issue of service connection for an acquired psychiatric 
disorder is the subject of the Remand portion of this 
document.)  



FINDINGS OF FACT

1.  The veteran's claims of service connection for a 
bilateral eye disorder and a cardiovascular disorder was 
denied by the RO in a rating action in October 1980.  The 
veteran was notified of that decision and did not file a 
notice of disagreement therewith.  

2.  The new evidence submitted since the October 1980 rating 
decision is of such significance that it must be considered 
in connection with all the evidence of record in order to 
fairly decide the merits of the claims.  

3.  No competent evidence has been submitted to show that the 
veteran currently has a stomach disability due to disease or 
injury which was incurred in or aggravated by service.  

4.  No competent evidence has been submitted to show that the 
veteran currently has a urological disability due to disease 
or injury which was incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
October 1980 rating decision to reopen the claims of service 
connection for a bilateral eye disorder and a cardiovascular 
disorder.  38 U.S.C.A. §§ 5108, 7105, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

2.  A well-grounded claim of service connection for a stomach 
disorder has not been submitted.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  A well-grounded claim of service connection for a 
urological disorder has not been submitted.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Whether New and Material Evidence Has Been Submitted to 
Reopen Claims for Service Connection for a Bilateral Eye 
Disorder and Cardiovascular Disease.

In October 1980, the RO, in an unappealed rating decision, 
denied the veteran service connection for eye and heart 
problems.  In reaching this determination, the RO reviewed 
and considered the veteran's contentions as well as his 
service medical records and the post service private clinical 
data submitted in support of the veteran's claims.  

The service medical records are devoid of any complaints, 
clinical findings or diagnoses referable to the veteran's 
heart.  An examination of the veteran's eyes during active 
duty disclosed no abnormality exclusive of a notation on a 
physical examination in November 1945 that the veteran had 
defective vision, NCD (not considered disqualifying).  On the 
veteran's medical examination for service 
separation--resignation in September 1947, the veteran's eyes 
were found to be normal with no disease or anatomical 
defects.  The veteran's cardiovascular system to include his 
heart was also normal.  Blood pressure was 110/60 and 112/62, 
after exercise.  

Post service clinical data considered by the RO in October 
1980 included a December 1979 examination of the veteran by a 
private physician, John R. Brechdl, M.D.  On this 
examination, the veteran was noted to have a five-year 
history of precordial tightening in his chest associated with 
syncopal episodes and 12 hospitalizations since 1959 for 
chronic eye problems, including detached retinas and 
cataracts as well as problems with both near and distant 
vision.  Following a physical examination, significant for 
findings of an aortic systolic murmur, chest pain and syncope 
questionably relating to intrinsic cardiac disease were 
diagnosed as well as hypertension.  Chronic eye disease 
secondary to retinal detachment and cataracts were also 
pertinent diagnoses.  

Based on the above evidence, the RO determined in an October 
1980 rating decision that the veteran's eye and heart 
conditions had not been incurred or aggravated by his 
military service or manifested within any applicable 
presumptive period thereafter.  The veteran did not appeal 
this determination.  

Under the controlling laws and regulations, this decision is 
final and the veteran's claims as to these issues may not be 
reopened absent the submission of new and material evidence.  
"New" evidence is evidence, which is neither cumulative or 
redundant.  To be "material" the evidence must be relevant 
and probative as to the issues presented.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  "New and material" 
evidence is evidence not previously submitted, not cumulative 
or redundant and which by itself or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).  In addition, for the purposes of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

There is no requirement, however, that in order to reopen a 
claim that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(Expressly rejecting the standards from determining whether 
new and material evidence has been submitted sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991).)  

If the VA determines that the evidence is "new and material" 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence both new and old.  Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992).  

With this in mind, the Board will proceed to the question of 
whether the claim of service connection for a bilateral eye 
disorder and a cardiovascular disorder has been reopened by 
submission of evidence which is both new and material.  

A review of the file since the pertinent RO decision reveals 
that most of the evidence submitted by the veteran consists 
of VA and private clinical records showing evaluation and 
treatment of the veteran for multiple complaints including 
hospitalization in January 1972 for right eye aphakic retinal 
detachment and a reported history of a cataract extraction in 
his right eye in 1959 and multiple eye conditions thereafter.  
Hypertension was noted on private examination of the veteran 
in December 1979, and mild one-vessel coronary artery disease 
was found on cataract catheterization in 1981.  These records 
are dated no earlier than the 1970's and show current 
assessments about the veteran's bilateral eye and 
cardiovascular disorders in light of recent treatment and 
examination.  

In August 1992, the veteran provided testimony at a personal 
hearing on appeal before a hearing officer at the RO.  He 
said that, while in the Navy, he experienced difficulty 
focusing his eyes.  He further testified that he had an 
initial operation on his eyes in approximately 1950.  

Also submitted into evidence were statements from 
acquaintances of the veteran relating personal observations 
of the veteran's fainting and becoming disoriented.  

The Board concedes that the clinical data submitted by the 
veteran in an attempt to reopen his claims are new.  As it 
shows more recent assessments of the veteran's eye disorders 
and furthermore documents diagnosed cardiovascular disease, 
the Board finds that this evidence also is material.  The 
clinical evidence received since the RO's October 1980 
decision serves to establish the current status of the 
veteran's chronic disorders and cardiovascular disease after 
service.  

In sum, the evidence submitted since the October 1980 
determination is of such significance that it must be 
considered in connection with all the evidence to fully 
decide the merits of the veteran's claims.  As the additional 
evidence is new and material, the claims of service 
connection for a bilateral eye disorder and a cardiovascular 
disorder are reopened.  


B.  Service Connection for a Stomach Disorder and a 
Urological Disorder.

The threshold question to be answered in regard to these 
issues is whether the veteran has presented well-grounded 
claims.  If not, his claims must fail and there is no further 
duty to assist him in the development of his claims.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Establishing a well-grounded claim of service 
connection for a particular disability requires more than an 
allegation that the disability is service connected, it 
requires evidence relevant to the requirement of service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Murphy at 81.  As 
will be explained hereinbelow, the Board finds that the 
veteran has not presented claims of service connection for a 
chronic stomach disorder and a chronic urological disorder 
which are well grounded.  


Factual Background.

A careful review of the veteran's service medical records 
shows that, on the physical examination for enlistment in May 
1943, he was noted to have the usual childhood diseases as 
well as a fractured arm with no residual disabilities.  An 
examination of his abdomen and pelvis was significant for a 
finding of a left varicocele, which was not considered 
disqualifying for military service.  The veteran's 
genitourinary system was found to be normal.  Similarly 
negative clinical findings, exclusive of the left varicocele, 
were noted on the veteran's medical examination for transfer 
to the United States Navy in 1945 as well as his medical 
examination for separation--resignation in September 1947.  

Private post service clinical evidence exclusive affidavits 
by a private physician in the late 1940's relative to the 
veteran's psychiatric health, commences in March 1972.  
However, these medical records contain no findings and 
complaints of any urological disorder or stomach disorder 
including in March 1979 when the veteran denied in connection 
with a general physical examination having any 
gastrointestinal or genitourinary symptoms.  On a 
radiological study in May 1979, the veteran was noted to have 
a normal esophagus, stomach and duodenum.  Minimal 
diverticulosis was, however, noted.  

In August 1984, the veteran was hospitalized at the Worcester 
City Hospital for evaluation of a six-month history of urge 
incontinence and hesitancy.  He was noted to be several years 
status post TURP.  An examination of his abdomen on this 
occasion found bowel sounds to be positive and normal active 
in all quadrants.  The abdomen was noted to be soft and 
nontender with no masses or organomegaly.  While 
hospitalized, the veteran underwent an intravenous pyelogram 
(IVP) which was interpreted to suggest an enlarged prostate.  
Urinary incontinence and hesitancy probably secondary to 
benign prostatic hypertrophy was the final diagnosis at 
hospital discharge.  

The veteran reported a history of diverticulitis treated 
successfully with Metamucil and prostate problems on 
admission to the Worcester City Hospital in June 1985 for 
excision of a mole on his back.  

Private outpatient treatment records note that the veteran 
had complaints of bladder pain in August 1987 and complaints 
of stomach swelling in September 1989.  No pertinent clinical 
findings were noted on either occasion.  A cystoscopy in 
August 1990 revealed some benign prostatic hypertrophy and 
prostatic calculi.  

At a personal hearing on appeal in August 1992, the veteran 
testified that he had a urological problem.  When questioned 
further on this by the hearing officer, the veteran indicated 
that he believed his urological problems were related to his 
advancing age.  With respect to his stomach problems, the 
veteran's attorney expressed a belief shared with the veteran 
that such problems, in addition to eye and nerve problems, 
were caused early in his Navy career, by a blow to the 
veteran's head while wrestling.  


Analysis.

While it is asserted that the veteran has urological and 
stomach disorders related to service, no medical evidence has 
been submitted to show that he had related disability in 
service.  Here, the first clinical evidence of urological or 
stomach pathology was many years after the veteran's service 
and too remote in time to support the claim that such 
disorders are related thereto.  

Although the veteran apparently believes that his stomach 
problem are related to an injury suffered while wrestling in 
service, the Court has held that a lay person is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education and training.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In this case, the record contains no competent evidence 
linking any current urological or stomach disability to 
disease or injury which was incurred in or aggravated by 
service.  In the absence of such competent evidence, the 
claims are not well grounded.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for entitlement to service connection for a 
urological and/or stomach disorder.  See Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).  


ORDER

As new and material evidence has been submitted to reopen the 
claims of service connection for a bilateral eye disorder and 
a cardiovascular disorder, the appeal to this extent is 
allowed, subject to the further action as discussed 
hereinbelow.  

As a well-grounded claim of service connection for a stomach 
disorder has not been presented, the appeal in this regard is 
denied.  

As a well-grounded claim of service connection for a 
urological disorder has not been presented, the appeal in 
this regard is denied.  



REMAND

In light of the action taken hereinabove, the Board notes 
that the RO must undertake to review the veteran's reopened 
claims of service connection for a urological disorder and a 
cardiovascular disorder.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  All indicated development should be undertaken 
in this regard, including affording the veteran an 
opportunity to present additional argument and evidence to 
support his assertions that he has current urological or 
cardiovascular disability due to service.  

In addition, the veteran is also seeking service connection 
for an acquired psychiatric disorder.  In its June 1995 
remand, the Board noted that a review of the veteran's 
service medical records and post service clinical data 
revealed symptoms during and proximate to service that could 
possibly be causally linked to the currently claimed 
psychiatric disability.  

In view of this, the Board requested in its June 1995 remand 
that the veteran be afforded a VA psychiatric examination for 
the purpose of determining the etiology of any psychiatric 
disorder that may be currently present.  While the veteran 
was provided a comprehensive VA psychiatric examination in 
July 1995, the opinion of the examiner regarding the 
likelihood as to whether the veteran's current psychiatric 
disability, diagnosed on this examination as chronic 
dysthmia, was related to symptoms in service was not 
provided.  

The Court has held that a remand by the Court or Board 
confers on the veteran or on the claimant, as a matter of 
law, the right to compliance with the remand order, as well 
as a concomitant duty on the part of VA to assure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  A medical examination must specifically address 
pertinent issues in the silence of an examiner cannot be 
relied on as evidence against a claim.  Wisch v. Brown, 
8 Vet. App. 139 (1995).  

Therefore, to ensure that VA has met its duty to assist the 
veteran in the development of facts pertinent to the claim 
and to ensure due process, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment he has received for his 
bilateral disorder, cardiovascular 
disorder and an acquired psychiatric 
disorder since service.  The veteran also 
should be asked to submit all medical 
evidence to support his assertions that 
he has current eye and cardiovascular 
disability due to service.  The RO should 
obtain all pertinent VA and non-VA 
treatment records subsequent to those on 
file.  

2.  The veteran's claims folder should be 
referred to the VA psychiatrist who 
conducted the July 1995 mental disorder 
examination for his further review.  
Following a review of the veteran's 
claims folder, this physician should 
express a clear opinion as to whether it 
is at least as likely as not that the 
veteran has current innocently acquired 
psychiatric disability due to disease or 
injury which was incurred in or 
aggravated by service.  The examiner 
should provide a detailed rationale 
explaining the opinion provided.  If 
further examination of the veteran is 
required in order to render the requested 
opinion, then such should be scheduled in 
a timely manner.  

3.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claims.  All indicated 
development should be taken in this 
regard, including in determining whether 
the veteran has presented well-grounded 
claims of service connection for a 
urological disorder or a cardiovascular 
disorder.  If any decision currently on 
appeal remains adverse to the veteran, 
then both he and his attorney should be 
issued a supplemental statement of the 
case and afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required of the veteran or his 
attorney until further notice is received.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

